OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                OFFICIAL BUSINESS                                   U.S. POSTAGE»PITNEYBOWES
                STATE OF TEXAS         ,^^^
                PENALTY FOR    ^tfW'toraSSa&MSG tffc
                PRIVATE USE
                                                                    ZIP 78701
                                                                    02 1¥V
 10/28/2015                      Ro8 ^Q                             0001401603 OCT     2015

 WILLIS, DEWAYNE DOUGLASS•{rrTct.^JC 36^355-B                                  WR-41,516-04
 The Court has dismissed withoufcwrittenbrd,er this subsequent application for a writ
 of habeas corpus. TEX. CODE CRIMgPRQ^Af. 11.07, Sec. 4(a)-(c).
                                                                            Abel Acosta, Clerk

                               DEWAYNE DOUGLAS WILLIS
                               STILES UNIT - TDC #1780912
                               3060 FM 3514
                               BEAUMONT, TX 77705




N3B   77"? OS                   '"T"'lll!lll'.|'llil.lt4illl*4i]'